Case 5:19-cv-00603-PGB-PRL Document 64 Filed 11/23/20 Page 1 of 2 PageID 419




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MICHAEL SINGBUSH, ANDREA
HERRERA and HARVEY KESSLER
MEYER, IV,

       Plaintiffs,

v.                                                            Case No: 5:19-cv-603-Oc-PGBPRL

FLORIDA NEUROLOGICAL CENTER,
LLC and LANCE Y. KIM,

       Defendants.


                                             ORDER
       Plaintiff brought a qui tam lawsuit against Defendants under the False Claims Act (FCA).

On November 4, 2019 (the Court’s deadline for intervention), the United States filed its notice that

it had not made a determination regarding intervention. (Doc. 10). Since then, the United States

has continued its investigation and initiated settlement discussions with Defendants, which has led

to a settlement agreement in principle. Accordingly, the United States now seeks leave to intervene

in Counts I and II of the Second Amended Complaint for purposes of settlement. (Doc. 63).1

       Because the deadline to intervene has passed, the United States would need to show good

cause to intervene if its’ intent was to proceed and take over the case. However, when as here, the

United States is seeking to intervene solely for purposes of settlement, it need not satisfy the good-

cause intervention standard. See United States v. Everglades College, Inc., 855 F.3d 1279, 1286




       1
       In the motion, the United States seeks leave to intervene in “Count I and II of the First
Amended Complaint.” Doc. 63 at 1. However, a review of the docket shows that the Second
Amended Complaint is the operative pleading. (Doc. 48).
Case 5:19-cv-00603-PGB-PRL Document 64 Filed 11/23/20 Page 2 of 2 PageID 420




(11th Cir. 2017) (“[C]onsistent with the holdings of other circuits, we hold that the United States

is not required to satisfy the good-cause intervention standard in § 3730(c)(3) when settling a qui

tam action brought under the FCA.”). Accordingly, and based on the United States’ representation

that the motion is unopposed by the Relators and the Defendants, the United States’ motion to

intervene for purposes of settlement (Doc. 63) is GRANTED.

       DONE and ORDERED in Ocala, Florida on November 23, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
